Me. Justice Yantis delivered the opinion of the court: Under a claim filed April 8,1936 claimant seeks an award of Eleven and 32/100 ($11.32) Dollars for transmitting and delivering messages at the Chester State Hospital in the months of July and August, 1933 and January and August, 1934. The record supports the claim that the services were in fact rendered but there is little excuse appearing in the record to justify the delay of claimant in presenting its demand to the institution before the lapsing of the appropriation out of which such account should have been paid; however the claim is not opposed by respondent and under the rule that, where it is conceded that claimant rendered services to the • State that had been legally contracted, and has not been paid therefor because of the lapse of the appropriation out of which payment could have been made, and there is no dispute as to the amount due, an award will be made. Journal Printing Co. vs. State, 8 C. C. R. 673. Rock Island Sand and Gravel Co. vs. State, 8 C. C. R. 165. It is Theeefobe Ordered that an award be entered in favor of claimant in the sum of Eleven and 32/100 ($11.32) Dollars.